DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed June 30, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.

	Claims 31-39, 41-42, and 44-50 are currently pending and have been examined herein.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-39, 41-42, and 44-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite an abstract idea.  The claims recite a step of “calculating” a value for the amount of the one or more marker DNAs measured in the treated DNA sample as a percentage of the amount of ZDHHC1 DNA measured in the treated DNA sample, wherein the value indicates an amount of each of the one or more marker DNAs in the sample from a subject.  Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological


Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
Claim 31 additionally recites steps of a) treating DNA extracted from a sample from a subject with a bisulfite reagent to create a treated DNA sample; b) measuring an amount of ZDHHC1 DNA in the treated DNA sample by amplifying a region of treated DNA in the DNA sample using a pair of primers complementary to primer binding sites within SEQ ID NO: 27 and detecting the amplified product; and c) measuring amounts of one or more marker DNAs in the treated DNA sample, wherein the marker DNAs do not comprise ZDHHC1 DNA.  These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps of claim 31 are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps. Treating a sample with a bisulfite reagent in order to distinguish between methylated and unmethylated cytidines is well understood, routine, and conventional activity for those in the field that study methylation. The measuring steps merely instructs a scientist to amplify the bisulfite DNA with any generic primers and then detect the amplified product.  When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Dependent claims 34-35 further require isolating the ZDHHC1 DNA and marker DNA using capture reagents. Dependent claims 36 and 39-49 further define how the measuring is 
The specification itself demonstrates the well understood, routine, and conventional nature of additional elements.  For example the specification (paras 0107-0134) provides a review of numerous methylation detection assays that were known in the art at the time of the invention.  The specification (para 0108) teaches that the most frequently used method for analyzing methylation is based upon bisulfite treatment. The specification discloses assays that comprise PCR, sequencing, mass spectrometry, methylation specific nucleases, mass based separation, target capture and combinations thereof.  In particular, the specification (para 0128) teaches that the QUARTS assay was well known routine and conventional. The specification (para 0138) teaches that methods of isolating DNA using directed gene capture are known.  Based on the teachings in the specification, the dependent claims which are directed to isolating DNA and different methods of measuring ZDHHC1 DNA and the one or more marker DNAs do not add significantly more because they just recite methods which were already known in the art. 
	 Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

4.	It is noted for the record that claim 50 is not included in the 101 rejection. Claim 50 is drawn to a method that requires particular reagents (a primer pair selected from the primers of SEQ ID NOs: 29, 30, and 32).  Prior to applicant’s invention, and at the time the application was filed, the claimed primers were not routinely or conventionally used.  Thus the recitation of using these primers to amplify ZDHHC1 DNA amounts to significantly more than a judicial exception. 

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101. The Applicants argue that as amended, claim 31 recites in step b): 
“wherein measuring an amount of ZDHHC1 DNA comprising SEQ ID NO:33 or its complement in the treated DNA sample comprises:
i) amplifying a region of treated DNA in the treated DNA sample using a pair of primers complementary to primer binding sites within SEQ ID NO:27 and its complement; and
ii) detecting the amplified product;”

The Applicants argue that as amended, the claim recites specific reagents, i.e., a pair of primers complementary to primer binding sites within SEQ ID NO:27 and its complement.  Applicants argue that prior to applicant's invention, and at the time the application was filed, the claimed pair of primers were not routinely or conventionally used. Thus the recitation of using these primers to amplify the non-naturally occurring ZDHHCI DNA SEQ ID NO:27 amounts to significantly more than a judicial exception. 


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7a.	Claims 31-39 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,011,878. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claim 31 both sets of claims are drawn to a method comprising: a) treating DNA extracted from a sample from a subject with a bisulfite reagent to create a treated DNA 

7b.	Claims 41-42 and 44-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,011,878 in view of Zou (Clinical Chemistry 58:2 pages 375-383 2012). Although the claims at issue are not identical, they are not patentably distinct from each other. 
	The patent is discussed above. Claim 41 is different because it states that measuring comprises a quantitative amplification reaction. Claim 42 is different because it states that the 
quantitative amplification reaction comprises real-time fluorescence detection. Claim 44 is different because it states that detecting comprises detecting hybridization of the amplified product to a detection probe.  Claim 45 is different because it states that the detection probe comprises a flap sequence.  Claim 46 is different because it states that the detection probe 

Response To Arguments-Double Patenting
8.	In the response the Applicants requested that the double patenting rejections be held in abeyance until the present claims are allowable. 
Applicants are reminded that only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Because a double patenting rejection is not “as to form”, such a rejection should not be held in abeyance. Because Applicants did not file a terminal disclaimer or file a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, the rejections are maintained. 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDA HANEY/Primary Examiner, Art Unit 1634